Beleobd, J.
It is difficult to tell whether the judgment rendered in this case is for want of appearance or for want of pleas. It purports to be a judgment nil dicit. If we regard it as such, then it is clearly erroneous; such a judgment could not have been entered with issues of fact existing and undisposed of. Gibson v. Smith, 1 Col. 7; Keeler v. Campbell, 24 Ill. 287.
If, after filing his pleas, the defendant failed to appear and *376participate in the proceedings, a jury should have been impaneled to try the issues and assess the damages. This precaution was not observed, and the judgment must be reversed. Stevens v. Jones, 1 Col. 67.

Reversed.